DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/05/2020 has been entered.  Claims 18-37 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 18-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/887488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical instrument that has a pivotable handle and a sealed compartment for a power pack with an access cover/door.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, 21, 23, 27-33, and 36-37, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZERGIEBEL et al. (EP 3005954 A1).
Regarding claims 18 and 36, ZERGIEBEL et al. discloses surgical instrument (100) comprising a housing (10) containing a compartment therein, the compartment configured to receive a power pack (101) containing a motor  (152/154/156) and drive mechanism (152a/154a/156a [0065-0076], figs. 12-20); an elongated member (200) extending distally from the housing; a first jaw (406) and a second jaw (408, effector 400, figs. 1 and 53) at a distal portion of the elongated member, at least the first jaw movable with respect to the second jaw to clamp tissue between the first and second jaws (figs. 1 and 53); a firing mechanism (247/248/460/464 [0104-0105, 0137], figs. 54) positioned within the housing, the firing mechanism movable by the drive mechanism of the power pack between a first position and a second position, wherein in the second position, the 
a cover (10a) mounted on the housing, the cover openable to access the compartment within the housing, the cover closable to seal the compartment from an external environment to protect a the power pack when loaded therein and openable to remove the power pack after firing of the least one fastener; and a first seal (gasket(s), guide 50, and interlocks shown figs. 4 and 19) to prevent entry of contaminants into the compartment to protect the power pack when loaded in the compartment ([0046-0082], figs. 1-20) and;
a pivotable handle (toggle 30) for moving at least the first jaw with respect to the second jaw to clamp tissue [0053, 0068, 0085-0087]; and a connector (400) for removably connecting the first and second jaws to the elongated member (figs. 1 and 53).
Regarding claims 19, 28, 31, and 33 ZERGIEBEL et al. discloses the firing mechanism (460/474) receives an engagement member/an axially movable member (247/248/460/464)  in the housing of the surgical instrument, the axially movable member engageable at a second region by a second engagement member of the power pack for linear movement upon activation of when the power pack is loaded in the compartment for 
Regarding claims 21, 23, 27, and 37, ZERGIEBEL et al. discloses the cover is openable for top loading of the power pack into the compartment of the housing, wherein the compartment protects the power pack so the power pack is reusable in another surgical instrument without sterilization and the cover is hingedly connected to the housing (via standoff (54) that snap fits with closure 18 [0057-0058], figs. 1-20).
Regarding claims 29-30, ZERGIEBEL et al. discloses the handle (toggle 30) is a pivotable handle, and the power pack is positioned within the housing so the pivotable handle is distal of the first engagement region and at least a portion of the compartment is proximal of the pivotable handle ([0053, 0068, 0085-0087], figs. 1-20 and 53).
Regarding claim 32, ZERGIEBEL et al. discloses the second engagement member effects articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument [0082-0096, 0101, 0107-0110, 0123, 0136-0138], figs. 26-35, 45-46, and 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 24-26, and 34-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over ZERGIEBEL et al. (EP 3005954 A1) in view of Harris et al. (US 20170189020 A1) and further in view of Gass et al. (US 20060037766 A1).
Regarding claims 20, 24-26, and 34-35, ZERGIEBEL et al. discloses teaches the power pack includes a battery having (gasket(s), guide 50, and interlocks shown figs. 4 and 19) having a standoff (54) that snap fits with closure 18 [0057-0058].
ZERGIEBEL et al. fails to explicitly disclose having a second seal on a handle of the instrument to protect the power pack when loaded in the compartment wherein the first seal includes an elastomer on the cover is 
compressed by the housing when the cover is closed to protect the power pack, wherein the first seal includes an elastomer on the housing is compressed by the housing when the cover is closed to protect the power pack, wherein the first seal is at an interface between the cover and the housing, the first seal seals the battery along with the power pack when the cover is closed and a second seal within the instrument to seal the power pack within the housing from contaminants.
Harris et al. teaches having a first and second seal (112/103 and see gasket in fig. 15) on a handle (110) of a similar instrument (100, [0037-0041], figs. 3 and 15) to protect a power pack (160) when loaded in a
compartment (fig. 3) wherein the first seal includes an elastomer on a cover (110b or 13) is compressed by the housing when the cover is closed to protect the power pack and is at an interface between the cover and the housing (fig. 3), the first seal seals a battery (156) along with the power pack when the cover is closed and the second seal within the instrument to seal the power pack within the housing from contaminants ([0037-0041, 0094, 0113-0114, 0118], figs. 1-3, 15, and 19).
Gass et al. also teaches having a first and second seal (602 fig. 27) on a handle (16) of a similar instrument (610) to protect a power pack (motor 20, transmission 620, transducer 219, and/or battery 54) when loaded in a compartment (fig. 27) wherein the first seal includes an elastomer on a cover (56) is compressed by the housing when the cover is closed to protect the power pack and is at an interface between the cover and the housing (fig. 27), the first seal seals a battery (54) along with the power pack when the cover is closed and the second seal within the instrument to 
Given the teachings of ZERGIEBEL et al. to have a cover with power pack includes a battery having gasket seal and snap fit cover, it would have been obvious before the effective filing date of the claimed invention to
a person having ordinary skill in the art to which the claimed invention pertains to modify the handle and compartment with having a second seal on a handle of the instrument to protect the power pack when loaded in the compartment wherein the first seal includes an elastomer on the cover is compressed by the housing when the cover is closed to protect the power pack, wherein the first seal includes an elastomer on the housing is compressed by the housing when the cover is closed to protect the power pack, wherein the first seal is at an interface between the cover and the housing, the first seal seals the battery along with the power pack when the cover is closed and a second seal within the instrument to seal the power pack within the housing from contaminants for protecting the electronics and motor parts from dangerous debris as taught by Harris et al. and Gass et al. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZERGIEBEL et al. (EP 3005954 A1) in view of Maute et al. (US 20110012446 A1).
Regarding claims 22, ZERGIEBEL et al. fails to explicitly disclose 
the cover is spring loaded to an open position. ZERGIEBEL et al. teaches having a standoff (54) that snap fits with closure 18 [0057-0058]. Harris et
al. teaches having a snap lock/spring detent (47 [0113-0114, 0118], figs. 1-3, 15, and 19).
Maute et al. teaches a grinder (10) having a cover (132) for a power pack (16, figs. 1-5) that that is detent locked and/or spring loaded (410) to an open position for maintenance ([0031-0048], figs. 1-5).
Given the teachings of ZERGIEBEL et al. to have a cover with power
pack includes a battery having gasket seal and snap fit cover, it would have been obvious before the effective filing date of the claimed invention to
a person having ordinary skill in the art to which the claimed invention pertains to modify the cover to be spring loaded to an open position for maintenance access with door being held open, easier open and safety purposes as taught by Maute et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731